        Case 1:19-cv-01096-DAD-JLT Document 19 Filed 11/02/20 Page 1 of 1


1
2
3

4
5
6

7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   PETER STROJNIK, SR.,                            )   Case No.: 1:19-cv-01096-DAD-JLT
                                                     )
12                  Plaintiff,                       )   ORDER TO THE PLAINTIFF TO SHOW CAUSE
                                                     )   WHY THE ACTION SHOULD NOT BE
13          v.                                       )   DISMISSED FOR FAILURE TO PROSECUTE
                                                     )
14   JW WORLD ENTERPRISES, INC. BEST
                                                     )
     WESTERN BAKERSFIELD NORTH,
15                                                   )
               Defendant.                            )
16                                                   )

17          The Clerk granted the plaintiff’s request for entry of default on March 12, 2020 (Docs. 17, 18)

18   Since that time, the plaintiff has taken no action to seek default judgment or to prosecute this case

19   otherwise. Thus, the Court ORDERS:

20      1. Within 21 days, the plaintiff SHALL show cause why the action should not be dismissed due

21          to his failure to prosecute the action and comply with the Court’s orders. Alternatively, he may

22          file his motion for default judgment. Failure to comply will result in a recommendation that the

23          action be dismissed.

24

25   IT IS SO ORDERED.

26      Dated:     November 2, 2020                             /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
